Citation Nr: 0305600	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  02-02 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Service connection for left eye strabismus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from January 1978 to 
September 1995.

This matter arises from a January 1996 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California that denied the benefit 
sought on appeal.  Jurisdiction of the case later was 
transferred to the VARO in Reno, Nevada.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration

The Board notes that the veteran's representative submitted a 
motion for Advancement on the Docket.  In view of the action 
below, disposition of the motion is moot.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
that eliminated the well-grounded claim requirements, 
expanded the duty of VA to notify the appellant and 
representative, and enhanced VA's duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For 
purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA. 

This matter arises from a claim filed prior to the effective 
date of the VCAA.  It was certified to the Board for review 
in November 2002.  The record does not show that the RO 
provided notice to the claimant and his attorney of the VCAA, 
including the 
division of responsibilities between VA and the claimant in 
obtaining evidence, either by a notice letter of its own or 
by adopting a copy of the recommended VCAA notice letters 
provided by the Veterans Benefits Administration.  Nor has 
the RO addressed how the VCAA was satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In addition, the Board finds that the appellate record is 
equivocal regarding the current severity and the 
developmental history of the disability at issue. As such, 
the veteran should be accorded an eye examination to clarify 
the record. 

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and arguments in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

3.  The veteran should then be afforded a 
special ophthalmology examination.  The 
claims file  must be available to the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished.  

Following an examination and review of 
the record, the examiner should provide 
responses to the following questions:

(a)  What is the correct diagnostic 
classification of all current eye 
pathology?

(b)  With respect to any current eye 
pathology, is it likely, unlikely or is 
the probability in approximate equal 
balance between whether it is likely or 
it is not likely that there is a causal 
relationship between each current eye 
disability and the veteran's period of 
service.  

(c)  If a left eye strabismus or its 
residuals is currently present, the 
examiner should indicate whether it is 
obvious or manifest that the disorder 
pre-exited service and if so, whether it 
permanently increased in severity beyond 
its normal progression, if any, as a 
result of the veteran's military service.  

A complete rationale should be given for 
each opinion and conclusion expressed.  
If it is not possible to respond to any 
question without resort to pure 
speculation, the examiner should so 
indicate.

4.  Upon completion of the RO should 
readjudicate the issue of service 
connection for left eye strabismus.  

5.  If the issue on appeal remains 
denied, both the veteran and his 
representative should be furnished a 
supplemental statement of the case.  They 
should also be afforded the appropriate 
time period in which to 
respond, at their option, as provided by 
governing regulation. 
 
Once the foregoing has been accomplished, the case should 
be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to accord 
the appellant due process of law.  The Board intimates no 
opinion regarding the final disposition of the claim.  


	                  
_________________________________________________
	RICHARD B. FRANK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




